DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0131929 A1).
Re claim 1, Lee et al. discloses a device comprising a first substrate (101); a second substrate (103), disposed opposite to the first substrate; a first support member (102), disposed in the peripheral region, and located between the first substrate and the second substrate; a planarization layer (104), disposed on the first substrate, and having a first portion and an opening (106F), the first portion being disposed between the opening, and the first support member and the first portion being overlapped in a normal direction of the first substrate (Fig. 
Re claim 2, Lee et al. discloses the device wherein the opening (106F) has an arc-shaped edge in the normal direction of the first substrate.
Re claim 10, Lee et al. discloses the device further comprising a first conductive layer (108), wherein the first portion and the first conductive layer are overlapped in the normal direction of the first substrate.
Re claim 18, Lee et al. discloses a device wherein a tilt angle is between a sidewall (sidewall of the opening 106F) of the first portion and the first substrate (101).
Re claim 20, Lee et al. discloses the device wherein a width of the first support member (102) is smaller than a width of the first portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Sonoda et al. (US 2009/0289260 A1).
	Lee et al. does not disclose the device wherein the first thickness is greater than or equal to 0 Å and less than or equal to 500 Å.
	Sonoda et al. discloses a device wherein a thickness of an alignment layer (OR1) on a planarization layer (PAS) is not more 30 nm (paragraph 0069).	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the first thickness is greater than or equal to 0 Å and less than or equal to 500 Å since an alignment layer comprising a thickness of not more than 30 nm is a conventional thickness of an alignment film on a first portion of a planarization layer.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. in view of Nie et al. (US 2020/0192135 A1).
Lee et al. does not disclose the device comprising an insulating layer disposed on the planarization layer, wherein the insulating layer is disposed between the first support member and the planarization layer, wherein the insulating layer is filled into the opening or overlaps the first portion.
Nie et al. discloses a device comprising an insulating layer (222) disposed on a planarization layer (220), wherein the insulating layer is disposed between a first support member (320) and the planarization layer, wherein the insulating layer is filled into the opening or overlaps the first portion.
. 

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Pan (US 2020/0103683 A1).
Lee et al. does not disclose the device comprising a package element disposed in the peripheral region, wherein the package element surrounds the first support member, wherein the package element is in direct contact with the alignment layer, wherein the package element and the planarization layer are overlapped in the normal direction of the first substrate.
Pan discloses a device comprising a package element (146) disposed in the peripheral region, wherein the package element surrounds a first support member (142).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a package element disposed in the peripheral region, wherein the package element surrounds the first support member, wherein the package element is in direct contact with the alignment layer, wherein the package element and the planarization layer are overlapped in the normal direction of the first substrate since one would be motivated to protect the display medium layer (paragraph 0005).  Employing the package element of Pan would result in a device the wherein package element is in direct contact with the alignment layer, and wherein the package element and the planarization layer are overlapped in the normal direction of the first substrate.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Nagasawa (WO 2019/198376 A1).
Lee et al. discloses the device including a working region (100A) disposed adjacent to the peripheral region (100B), but does not disclose the device wherein the electronic device further comprises a second support member, disposed in the working region, and located between the first substrate and the second substrate, wherein a height of the first support member is the same as a height of the second support member. 
Nagasawa discloses a device further comprising a second support member (31, 32), disposed in the working region, and located between the first substrate and the second substrate, wherein a height of the first support member (33, 35, 36) is the same as a height of the second support member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device further comprising a second support member, disposed in the working region, and located between the first substrate and the second substrate, wherein a height of the first support member is the same as a height of the second support member since one would be motivated to maintain a cell gap in the display region.

Claims 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device further comprising conductive layers disposed on the first substrate, wherein the planarization layer overlapped the conductive layers in the peripheral region since employing conductive layers in the peripheral region such that it would overlap the planarization layer is well known in the art to obtain drive circuitry.
Re claims 16 and 17, Lee et al. does not disclose the device wherein a distance of the opening is in a range from 5 µm to 50 µm, wherein a width of the first portion is in a range of 15 µm to 50 µm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a distance of the opening is in a range from 5 µm to 50 µm, wherein a width of the first portion is in a range of 15 µm to 50 µm since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05). 
Re claim 19, Lee et al. does not disclose the device wherein the second thickness is greater than or equal to 0 Å and less than or equal to 5000 Å.
It would have been obvious to one having ordinary skill in the art to employ the device wherein the second thickness is greater than or equal to 0 Å and less than or equal to 5000 Å since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05).

s 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Dong et al. (US 2017/0235186 A1).
Lee et al. does not disclose the device further comprising a light-shielding layer disposed between the second substrate and the first support member, wherein the light-shielding layer has a groove in the peripheral region, and the groove is not overlapped with the planarization layer in the normal direction of the first substrate, further comprising an overcoat layer disposed on the light-shielding layer, and the first support member is disposed on the overcoat layer.
Dong et al. discloses a device comprising a light-shielding layer (BM) disposed between the second substrate (31) and the first support member (33), wherein the light-shielding layer has a groove (34) in the peripheral region, further comprising an overcoat layer (OC) disposed on the light-shielding layer, and the first support member is disposed on the overcoat layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device comprising a light-shielding layer disposed between the second substrate and the first support member, wherein the light-shielding layer has a groove in the peripheral region, and the groove is not overlapped with the planarization layer in the normal direction of the first substrate, further comprising an overcoat layer disposed on the light-shielding layer, and the first support member is disposed on the overcoat layer since one would be motivated for charges of the display device to be balanced (paragraph 0017).  The groove (34) would overlap the opening of the planarization layer, and therefore not overlap the planarization layer.

Allowable Subject Matter
Claims 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RICHARD H KIM/            Primary Examiner, Art Unit 2871